Citation Nr: 1818444	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  08-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for sciatica and peripheral neuropathy of the left lower extremity, to include a left foot disability, associated with herniated disc, L-5/S-1.

2. Entitlement to a rating in excess of 20 percent for sciatica and peripheral neuropathy of the right lower extremity, to include a right foot disability, associated with herniated disc, L-5/S-1.

3. Entitlement to service connection for neurogenic bladder, to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities.

4. Entitlement to service connection for a right knee disability, diagnosed as chondrocalcinosis and tricompartmental osteoarthritis, and to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities.

5. Entitlement to service connection for a left knee disability, diagnosed as chondrocalcinosis and tricompartmental osteoarthritis, and to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities.

6. Entitlement to service connection for a right hip disability, diagnosed as osteoarthritis, and to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities.

7. Entitlement to service connection for a neurological bowel disability, claimed as loss of sensation, to include as secondary to the Veteran's herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities.

8. Entitlement to a rating in excess of 40 percent for a herniated disc, L-5/S-1.

9. Entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, not otherwise specified and claimed as a mental disability to include depression.

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) from February 2013 and August 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A Supplemental Statements of the Case (SSOC) were issued by the RO in September 2017.

The Veteran testified at two video conference hearings before the undersigned Veteran's Law Judge, which were held in January 2010 and February 2018. A transcript of the hearings are associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right hip disability and a neurological bowel disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sciatica and peripheral neuropathy of the left lower extremity was manifested by no worse than moderate incomplete paralysis of the sciatic nerve.

2. The Veteran's sciatica and peripheral neuropathy of the right lower extremity was manifested by no worse than moderate incomplete paralysis of the sciatic nerve.

3. The Veteran's neurogenic bladder is associated with his herniated disc, L-5/S-1.

4. A right knee disability, is not shown to be causally related to any disease, injury, or incident in service, is not caused or aggravated by a service-connected disease or injury, and did not manifest within one year of the Veteran's discharge from service.

5. A left knee disability, is not shown to be causally related to any disease, injury, or incident in service, is not caused or aggravated by a service-connected disease or injury, and did not manifest within one year of the Veteran's discharge from service.

6. At the Veteran's February 2018 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal for entitlement to a rating in excess of 40 percent for a herniated disc, L-5/S-1, entitlement to service connection for an acquired psychiatric disability, and entitlement to a TDIU was requested.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for sciatica and peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.  §§ 1155, 5107(b) (2012); 38 C.F.R.  §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for a rating in excess of 20 percent for sciatica and peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.  §§ 1155, 5107(b) (2012); 38 C.F.R.  §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

3. The requirements for service connection for neurogenic bladder have been met. 38 U.S.C.  §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R.  §§ 3.102, 3.303, 3.310 (2017).

4. The requirements for service connection for a right knee disability have not been met. 38 U.S.C.  §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5. The requirements for service connection for a left knee disability have not been met. 38 U.S.C.  §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6. The criteria for withdrawal of an appeal by the Veteran regarding the issues involving entitlement to a rating in excess of 40 percent for a herniated disc, L-5/S-1, entitlement to service connection for an acquired psychiatric disability, and entitlement to a TDIU have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2017). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pursuant to Diagnostic Code 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.71a, Diagnostic Code 8520.

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor. 38 C.F.R. § 4.71a, Diagnostic Code 8520.

At a January 2013 VA examination, the examiner noted that the Veteran's symptoms exhibited moderate severity in both the right and left sciatic nerve. Deep tendon reflexes were hypoactive in the Veteran's knees and absent in the Veteran's ankles. The examiner noted moderate, intermittent pain and mild numbness in the lower extremities. Additionally the Veteran reported difficulty standing for longer than half an hour or walking more than a couple blocks, noting that he used a cane to ambulate.

In June 2014, at another VA examination, the Veteran reported decreased sensation and pain radiating into his lower extremities and continued use of a cane to ambulate.  A sensory exam indicated decreased sensation in the entire lower extremity, a straight leg raising test was negative, muscle strength testing was normal, and intermittent pain, numbness, and paresthesias and/or dysethesias was noted to be mild. The examiner noted mild incomplete paralysis in both the right and left sciatic nerve.
	
A final VA examination was conducted in April 2017. The Veteran continued to report pain and numbness in his lower extremities. Muscle strength was normal with the exceptions of the Veteran's right and left knee extension, ankle plantar flexion, and ankle dorsiflexion were noted to be 4/5, indicating active movement against some resistance. Deep tendon reflexes were hypoactive in both knees and ankles. Sensory examination showed decreased sensation in the entirety of both lower extremities. The examiner further noted that the Veteran had no hair on his lower extremities. The examiner indicated the Veteran had mild incomplete paralysis in the sciatic nerve.

The evidence of record does not indicate right or left lower extremity sciatic neuropathy is moderately severe, as is required to warrant a 40 percent rating. Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for right or left lower extremity sciatic neuropathy.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.  §§ 1101, 1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Genitourinary Disability

The Veteran testified at his February 2018 videoconference hearing that he was unable to feel when he was passing urine, having to look to determine when he has completed urination. The Veteran testified that he did not have any urgency issues and rarely experiences leaking or accidents. The Veteran made these same assertions at his April 2017 VA examination. The Veteran asserts that he believes his lack of sensation is associated with his herniated disc.

At his VA examination in April 2017, the VA examiner noted a diagnosis of neurogenic bladder in the diagnosis section of the examination report. The examiner then went on to opine that the Veteran's loss of sensation could possibly be due to the Veteran's service-connected herniated disc, noting that  "nerves that are affected from the back condition could affect the nerves that are affecting his peripheral sensation in the groin area." However, the examiner then went on to report that as the diagnosis was based only on the Veteran's reported history rather than objective evidence, an official diagnosis could not be made.

The Board finds that the Veteran has competently and credibly testified that he experiences a loss of sensation as it relates to urination, and when the VA examiner considered the Veteran's competent and credible reports, the examiner assigned a diagnosis of neurogenic bladder, later opining that the Veteran's bladder could be related to his service-connected disc disability. Jandreau, 492 F.3d at 1376-77. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's neurological genitourinary disability is secondary to his service-connected herniated disc, and thus, the requirements for service connection have been met.

(b) Bilateral Knee Disabilities

In October 2012, VA treatment records indicate the Veteran was diagnosed with chondrocalcinosis and tricompartmental osteoarthritis of the right and left knee, meeting the first element of service connection requiring a current disability.

The Veteran asserted at his February 2018 videoconference hearing that he believed that his knee disability was related to his service-connected herniated disc. The Veteran further testified that he had pain in his knees when walking, sitting, standing, and weight-bearing. At a January 2013 VA examination, the examiner opined that the Veteran's right and left knee disability, as it relates to his diagnosed chondrocalcinosis and tricompartmental osteoarthritis, was less likely than not related to his service-connected disc, but rather was more likely the result of aging as the Veteran's service treatment records (STRs) are silent for an incident or injury to the Veteran's knee, nor does the preponderance of the evidence indicate the Veteran had knee pain in service.

The Board acknowledges the Veteran's assertions that his knee disability warrants a separate service connection and an additional rating for neuropathy-related numbness and pain separate from his currently service-connected sciatica of the right and left lower extremities. However, the symptoms associated with the Veteran's knee, including pain and numbness in his knees, are already considered in the Veteran's, service-connected sciatica of the right and left lower extremities. To provide separate service connection and a separate rating for neuropathy-related symptomatology for the Veteran's knees would constitute pyramiding. 38 C.F.R. § 4.14 (2017).

Despite the Board's findings that the Veteran's right and left knee chondrocalcinosis and tricompartmental osteoarthritis is not service connected on a secondary basis, the Board will still consider direct service connection. However, as noted above the Veteran's STRs do not indicate treatment for knee pain or an injury or incident related to the Veteran's knees during the Veteran's active service. Furthermore, the examiner opined, as noted above, that the Veteran's chondrocalcinosis and tricompartmental osteoarthritis were more likely associated with aging as the Veteran's knee disability was no continuous until approximately 2007 and was not diagnosed until 2010.

Finally the Board the Veteran has been diagnosed with osteoarthritis, which is a chronic disease under 38 C.F.R. § 3.309(a). However, the Veteran's service treatment records do not show a diagnosis of or treatment for a right or left knee disability in service. Furthermore, the Veteran's medical treatment records do not indicate complaints of pain in the right of left knee associated with arthritis until 2007, over 50 years after discharge from service, and the Veteran was not diagnosed with osteoarthritis until October 2012. As such, the Board finds that the Veteran is not entitled to a presumption of service connection under 38 C.F.R. § 3.307 as the Veteran's disability did not occur within one year of discharge from service and the preponderance of the evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability.

IV. Withdrawal of Claims

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Withdrawal may be made by the Veteran or his or her authorized representative. Id. Appeal withdrawals must be in writing or on the record at a hearing. 38 C.F.R. § 20.204(b).

In the present case, at the Veteran's February 2018 videoconference hearing, the Veteran testified, through his representative, that he wanted to withdraw his appeal as to his claims for entitlement to a rating in excess of 40 percent for a herniated disc, L-5/S-1, entitlement to service connection for an acquired psychiatric disability, and entitlement to a TDIU. Thus, the Veteran has withdrawn the appeal as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the claims for bilateral hearing loss and skin disabilities, and these claims are dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for sciatica and peripheral neuropathy of the left lower extremity, to include a left foot disability, associated with herniated disc, L-5/S-1, is denied.

Entitlement to a rating in excess of 20 percent for sciatica and peripheral neuropathy of the right lower extremity, to include a right foot disability, associated with herniated disc, L-5/S-1, is denied.

Entitlement to service connection for a neurological genitourinary disability claimed as loss of sensation, to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for a right knee disability, diagnosed as chondrocalcinosis and tricompartmental osteoarthritis, and to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for a left knee disability, diagnosed as chondrocalcinosis and tricompartmental osteoarthritis, and to include as secondary to the Veteran's service-connected herniated disc, L-5/S-1, or service-connected bilateral sciatica and peripheral neuropathy of the lower extremities is denied.

Entitlement to a rating in excess of 40 percent for a herniated disc, L-5/S-1, is dismissed.


Entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, not otherwise specified, and claimed as a mental disability, to include depression, is dismissed.

Entitlement to a TDIU is dismissed.


REMAND

The Board finds a remand is necessary for the Veteran's claims for entitlement to service connection or a right hip disability and a neurological bowel disability.

(a) Right Hip Disability

The Veteran has been diagnosed with osteoarthritis of the right hip, and at his February 2018 videoconference hearing the Veteran testified that he believed his right hip disability is associated with his service-connected herniated disc, L-5/S-1, and/or his service-connected sciatica and peripheral neuropathy of the lower extremities. The Veteran has not been provided a VA examination to assess the etiology of his right hip osteoarthritis, and the Board finds such an examination is necessary and warranted prior to making a decision on the Veteran's claim.

(b) Neurological Bowel Disability

At his videoconference hearing in February 2018, the Veteran testified he was experiencing loss of sensation during bowel movements. The Veteran was provided a VA examination for intestinal conditions in January 2017, but the examiner did not note any symptoms related to loss of sensation regarding bowel movements or any other current symptomatology reported by the Veteran. The examiner only refers to the Veteran's diverticulosis, which was diagnosed in 1985. Accordingly, a new VA examination is required to fully assess the nature and etiology of the Veteran's current symptomatology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA examination in connection with his right hip disability. The relevant documents in the record should be made available to the examiner. All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

(i) For any diagnosed right hip disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability had its onset during the Veteran's period of active duty service from January 1955 to April 1956.

(ii) If the answer to (i) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any right hip disability, if not directly related to the Veteran's active service, is caused by the Veteran's service-connected herniated disc, L-5/S-1 and/or the Veteran's lower extremity sciatica and peripheral neuropathy.

(iii) If the answer to (ii) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any right hip disability is permanently aggravated by the Veteran's service-connected herniated disc, L-5/S-1 and/or the Veteran's lower extremity sciatica and peripheral neuropathy.

(iv) If the examiner finds that the herniated disc, L-5/S-1 and/or the Veteran's lower extremity sciatica and peripheral neuropathy permanently aggravates the right hip disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the right hip disability prior to aggravation.  If the examiner is unable to establish a baseline for the right hip disability prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

2. Provide the Veteran with a VA examination in connection with his neurological bowel disability. The relevant documents in the record should be made available to the examiner. All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

In providing these opinions, the examiner should specifically comment on the Veteran's lay statements, specifically the Veteran's testimony that he experiences a loss of sensation during bowel movements. See February 2018 Hearing Transcript, pages 7-11. The examiner should note that the Veteran is competent to testify to his symptoms. Jandreau, 492 F.3d at 1376-77.

(i) For any diagnosed bowel disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability had its onset during the Veteran's period of active duty service from January 1955 to April 1956.

(ii) If the answer to (i) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any bowel disability, if not directly related to the Veteran's active service, is caused by the Veteran's service-connected herniated disc, L-5/S-1 and/or the Veteran's lower extremity sciatica and peripheral neuropathy.

(iii) If the answer to (ii) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any bowel disability is permanently aggravated by the Veteran's service-connected herniated disc, L-5/S-1 and/or the Veteran's lower extremity sciatica and peripheral neuropathy.

(iv) If the examiner finds that the herniated disc, L-5/S-1 and/or the Veteran's lower extremity sciatica and peripheral neuropathy permanently aggravates the bowel disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the bowel disability prior to aggravation.  If the examiner is unable to establish a baseline for the bowel disability prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

3. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


